Citation Nr: 0704726	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-27 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral plantar warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for bilateral plantar warts 
and denied service connection for PTSD.  By a November 2002 
rating decision, the RO increased the disability rating for 
the veteran's bilateral plantar warts from 0 to 10 percent 
disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

VA records pertaining to the veteran's claim are outstanding.  
In numerous statements, the veteran reported that he received 
his medical care from the VA facility in Gainesville, 
Florida.  The most recent treatment records on file from the 
Gainesville facility, however, are dated in October 2002.  
There is no indication that the veteran ceased to receive his 
care from the facility in Gainesville in October 2002.  
Because the veteran may have been diagnosed with PTSD by VA 
after October 2002 and because the level of severity of the 
veteran's bilateral plantar warts throughout the pendency of 
the appeal is of concern, an attempt should be made to 
associate more recent treatment records with the file.  As VA 
is on notice that there may be additional records that may be 
applicable to the veteran's claims and because these records 
may be of use in deciding the claims, these records are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, it appears that private medical records may 
also be outstanding.  In an October 2002 VA mental health 
appointment, the veteran indicated that he was currently 
receiving his psychiatric care from physicians at Yale 
University.  Because VA is on notice that there are 
additional records that may be applicable to the veteran's 
claim, these records should be obtained.  The veteran should 
be offered the opportunity to obtain these records and submit 
them to the VA in order to expedite the process.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records from the VA facility 
in Gainesville, Florida from October 
2002 to the present.  If these records 
are no longer on file, a request should 
be made to the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  After obtaining the necessary 
authorization from the veteran, attempt 
to obtain and associate with the claims 
file private medical records pertaining 
to psychiatric treatment from Yale 
University, dated from 2002 to the 
present.  All attempts to secure these 
records must be documented in the 
claims folder.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claims for service connection for PTSD 
and for an initial rating in excess of 
10 percent for bilateral plantar warts.  
If any action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


